


110 HRES 579 EH: Providing for consideration of the bill

U.S. House of Representatives
2007-07-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 579
		In the House of Representatives, U.
		  S.,
		
			July 30, 2007
		
		RESOLUTION
		Providing for consideration of the bill
		  (H.R. 2831) to amend title VII of the Civil Rights Act of 1964, the Age
		  Discrimination in Employment Act of 1967, the Americans With Disabilities Act
		  of 1990, and the Rehabilitation Act of 1973 to clarify that a discriminatory
		  compensation decision or other practice that is unlawful under such Acts occurs
		  each time compensation is paid pursuant to the discriminatory compensation
		  decision or other practice, and for other purposes.
	
	
		That upon the adoption of this
			 resolution it shall be in order to consider in the House the bill (H.R. 2831)
			 to amend title VII of the Civil Rights Act of 1964, the Age Discrimination in
			 Employment Act of 1967, the Americans With Disabilities Act of 1990, and the
			 Rehabilitation Act of 1973 to clarify that a discriminatory compensation
			 decision or other practice that is unlawful under such Acts occurs each time
			 compensation is paid pursuant to the discriminatory compensation decision or
			 other practice, and for other purposes. All points of order against
			 consideration of the bill are waived except those arising under clause 9 or 10
			 of rule XXI. The amendment in the nature of a substitute recommended by the
			 Committee on Education and Labor now printed in the bill shall be considered as
			 adopted. The bill, as amended, shall be considered as read. All points of order
			 against provisions of the bill, as amended, are waived. The previous question
			 shall be considered as ordered on the bill, as amended, to final passage
			 without intervening motion except: (1) one hour of debate equally divided and
			 controlled by the chairman and ranking minority member of the Committee on
			 Education and Labor; and (2) one motion to recommit with or without
			 instructions.
		2.During consideration of H.R. 2831
			 pursuant to this resolution, notwithstanding the operation of the previous
			 question, the Chair may postpone further consideration of the bill to such time
			 as may be designated by the Speaker.
		
	
		
			Lorraine C. Miller,
			Clerk.
		
	
